     Case 2:20-cv-01266-TLN-AC Document 44 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SAMUEL R. SPENCER,                               No. 2:20-cv-01266 TLN AC
11                       Plaintiff,
12           v.                                        ORDER
13    ROBERT F. SINCLAIR, et al.,
14                       Defendants.
15

16          This matter is before the undersigned magistrate judge pursuant to Local Rule 302(c)(21).

17   On September 3, 2020, the undersigned recommended this case be dismissed with prejudice for

18   lack of subject matter jurisdiction. ECF No. 27. The recommendation was adopted, over

19   plaintiff’s objections, and this case was closed. ECF Nos. 28, 31, 32. Following entry of

20   judgment, plaintiff filed a motion to amend the judgment, a motion to set aside the judgment, and

21   another motion to amend the judgment. ECF Nos. 35, 36, 37. On November 24, 2020, the

22   undersigned recommended each of these motions be denied. ECF No. 38. On December 7, 2020,

23   plaintiff asked for a 28-day extension of time to object to that recommendation, and the court

24   granted this one-time ex parte request for an extension. ECF Nos. 40, 41.

25          On December 30, 2020 plaintiff filed a motion to set aside the order and judgment

26   dismissing this case (duplicative of the already-addressed motions at ECF Nos. 35-37) and a

27   motion for a 60-day extension of time to object to the pending findings and recommendations.

28   ECF Nos. 42 and 43. In the motion for an extension of time, plaintiff acknowledges that he has
                                                      1
      Case 2:20-cv-01266-TLN-AC Document 44 Filed 01/06/21 Page 2 of 2


 1   already filed five (5) briefs, which total 142 pages, in the time since the undersigned found there
 2   was no jurisdiction to hear this case. ECF No. 43 at 3. Plaintiff complains that unless an
 3   extension is received, he will have “less than ten weeks” to complete his objections to the pending
 4   findings and recommendations (ECF No. 38) which recommend denying his various requests to
 5   re-open this case. Id.
 6          A pretrial order setting deadlines “may be modified only for good cause.” Fed.R.Civ.P.
 7   16(b)(4). “The ‘good cause’ standard set forth in Rule 16 primarily focuses upon the diligence of
 8   the party requesting the amendment.” Monroe v. Zimmer US, Inc., No. CIV S-08-2944 FCD,
 9   2010 WL 3245165, at *1 (E.D. Cal. Aug. 17, 2010). The court finds that plaintiff has not
10   demonstrated good cause for a further extension of the deadline. Plaintiff is not entitled to more
11   than 10 weeks to file objections to findings and recommendations – the usual time provided is 14
12   to 21 days. While the court recognizes access to legal resources is diminished due to the ongoing
13   pandemic, plaintiff has already managed to file 142 pages of briefing following the dismissal of
14   his case – an excessive amount, even in pre-pandemic times. Further, plaintiff has already been
15   granted one extension of time. There is no good cause for a second extension of time. In light of
16   the foregoing, the court rules as follows:
17      1. Plaintiff’s motion to set aside (ECF No. 42) is STRICKEN as duplicative of the motions
18          already filed at ECF Nos. 35, 36 and 37, and because it is not properly noticed per the
19          local rules;
20      2. Plaintiff’s motion for an extension of time (ECF No. 43) is DENIED for lack of good
21          cause shown; and
22      3. The court will entertain no further motions in this closed case until the district judge has
23          ruled on the pending findings and recommendations (ECF No. 38). Plaintiff may file
24          objections to the findings and recommendations by the current deadline of January 12,
25          2021. Any other filings by plaintiff will be disregarded.
26      IT IS SO ORDERED.
27   DATED: January 5, 2021
28
                                                       2
